Citation Nr: 0901760	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-14 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, claimed as chronic obstructive pulmonary disease 
due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from May 1950 to December 
1953. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied the benefit sought on 
appeal.  The veteran appealed that decision and the case was 
referred to the Board for appellate review.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2008.  A 
transcript of that proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
a chronic respiratory disability, to include chronic 
obstructive pulmonary disease (COPD) from asbestos exposure.  
Regarding asbestos exposure, the Board notes that there is no 
specific statutory guidance, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
disease.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidance for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The Board notes that 
the aforementioned provisions of M21-1 have been rescinded 
and reissued, as amended, in a manual rewrite (MR) in 2005 
and 2006.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, 
Para. 29, entitled "Developing Claims for Service Connection 
for Asbestos-Related Diseases," and Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9, entitled "Service Connection for 
Disabilities Resulting from Exposure to Asbestos."  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29-a.  It is noted that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9-b.

The veteran entered service in May 1950.  Service records 
show that he was assigned to the USS Boxer (CVA-21) from 
March 1953 to November 1953, and that he served as an 
electronics technician.  The veteran's allegations of 
asbestos exposure include sleeping directly under asbestos 
coated pipes, which regularly shook loose dust when guns on 
the deck above were fired.  The veteran's service personnel 
records do not specifically demonstrate that he was exposed 
to asbestos as part of his duties.  Given his shipboard 
duties in the Navy, however, the Board will address the 
veteran's claim, for the limited purposes of this remand, as 
though, he may have had some asbestos exposure at that time.  

The essential question in this case is whether the veteran 
has a respiratory disability that is related to asbestos 
exposure in service.  This is a medical question which must 
be addressed by medical personnel.  Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992). 

It is noted that the appellant was reportedly a smoker for 
many years, which is often associated with COPD and 
emphysema.  However, during an October 2008 hearing, the 
veteran indicated that one of his physicians, Dr. Brausch, 
led him to believe that asbestos exposure during service was 
responsible for his respiratory condition.  The veteran has 
not been afforded a VA examination regarding his COPD.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature, 
etiology and extend of the veteran's disabilities.  See 
38 U.S.C.A. § 5103A (West 2002); Green v. Derwinksi, 1 Vet. 
App. 121 (1991).  Accordingly, the veteran is to be afforded 
a VA examination to determine whether his currently diagnosed 
COPD is due to in-service asbestos exposure. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and inquire as to whether he has had any 
treatment for respiratory condition that 
is not already of record or since November 
2007.  If the veteran indicates that he 
has received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should schedule the veteran 
for a VA examination in support of his 
claim for service connection for a 
respiratory condition.  Following a 
thorough evaluation, during which all 
necessary tests are to be performed, the 
examiner should provide an opinion as to 
whether the veteran's currently diagnosed 
respiratory condition, to include COPD, is 
at least as likely as not (50 percent 
probability or greater) related to his 
service and any possible asbestos exposure 
therein.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the scheduled 
examination, and the examiner should 
acknowledge such review in the examination 
report.

3.  After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should again review this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




